DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “in the forming of the first dielectric layer, the upper surface of the first dielectric layer develops a first defect portion having a thickness less than the first thickness, the upper surface of the first dielectric layer being cleaned by a first cleaning method, and in the forming of the second dielectric layer, an upper surface of the second dielectric layer develops a second defect portion having a thickness less than the second thickness, the second dielectric layer being formed on the cleaned upper surface of the first dielectric layer, wherein an upper surface of the second dielectric layer is cleaned by a second cleaning method before forming of the upper electrode, wherein, as compared to the first cleaning method, the second cleaning method does not easily damage the upper surface of the second dielectric layer, and wherein, in plan view of the capacitor, as recited in claim 1.

Kim et al (US 2010/0207243 A1) discloses capacitor may include a bottom electrode, a multi-layer dielectric layer, and an upper electrode and multi-layer dielectric layer may be formed on the bottom electrode. The multi-layer dielectric layer may include a first dielectric layer, a second dielectric layer and a third dielectric layer (Fig [1], Para [0035-0037]).

However, Kim fails to disclose would not have rendered obvious the above-quoted features recited in claim 1.

Claims 2-5 are allowed as those inherit the allowable subject matter from clam 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898